DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              MARK ONDICH,
                                Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-3323

                         [December 27, 2018]

   Appeal of order denying rule 3.853 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Barbara R. Duffy,
Judge; L.T. Case No. 08013785CF10A.

  Mark Ondich, Orlando, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

LEVINE, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.